Citation Nr: 0918185	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for arthritis of the 
low back and each knee.

2.  Entitlement to service connection for disabilities (to 
include arthritis) of the cervical spine, left hip, right 
femur, left femur, right hand, left hand, right wrist, left 
wrist, and left shoulder.

3.  Entitlement to service connection for a gastrointestinal 
(GI) disorder.

4.  Entitlement to service connection for a rectal disorder.

5.  Entitlement to service connection for a disability 
manifested by hair loss.

6.  Entitlement to service connection for a disability 
manifested by dry skin.

7.  Entitlement to service connection for a disability 
manifested by fatigue and lack of energy.

8.  Entitlement to service connection for a disability 
manifested by hiccups.

9.  Entitlement to service connection for bilateral sciatic 
neuritis.

10.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.

11.  Entitlement to an increased rating for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.

12.  Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In July 2007, these claims were remanded for additional 
development which has now been completed.  The file has been 
returned to the Board for further appellate consideration.  

As to the issue of entitlement to a rating in excess of 50 
percent for schizophrenia, the decision below is a favorable 
one to the Veteran and represents a greater benefit than a 
total rating based on individual unemployability (TDIU).  
Thus, the claim for a TDIU is moot, and no further action 
with regard to such a claim is required and the issue is not 
listed on the title page. 


FINDINGS OF FACT

1.  In a June 1984 Board decision, the Veteran's claims for 
service connection for chronic disabilities of the back and 
knees were denied in that no such disabilities were found on 
examination for separation from service in 1979 or on 
multiple inpatient and outpatient examinations conducted by 
VA since that time.  This decision is final.  

2.  Additional evidence received since the Board's 1984 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that is must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for arthritis of the low back and knees.  

3.  Disabilities of the lumbar spine, to include lumbar 
neuritis and mild degenerative changes, and disabilities of 
the right knee, to include a fractured patella, partial tear 
at the proximal part of the patellar tendon, prepatellar 
bursitis with effusion, and patella tendinitis, and 
disabilities of the left knee, to include adjacent 
ossification with probable chronic changes superimposed upon 
small focus of a subacute tear, were first shown more than 
one year after the Veteran's separation from service, and are 
not shown by competent medical evidence to be related to the 
Veteran's military service.  

4.  Competent medical evidence dissociates any current 
cervical spine, left hip, and left shoulder complaints and/or 
symptomatology (to include arthritis/degenerative changes) 
with active service.  

5.  Competent medical evidence dissociates any current 
complaints and or symptomatology of the femurs, hands, and 
wrists, with active service.  No chronic disabilities of 
these joints have been diagnosed.  

6.  A chronic rectal disorder is not currently shown.  

7.  A disability(ies) manifested by hair loss, dry skin, 
fatigue, lack of energy, and/or hiccups is not currently 
shown.  

8.  Competent medical evidence dissociates any current GI 
disorder and sciatic neuritis with active service.  

9.  The Veteran's schizophrenia is manifested by symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

10.  Pseudofolliculitis barbae is manifested by no more than 
slight, if any, disfigurement, with no evidence of constant 
exudation or itching, extensive lesions, poor nourishment, 
repeated ulceration, tenderness or pain on objective 
observation, or limitation of motion; there is no evidence 
that his skin condition affects more than 1 percent of his 
entire body, or that is characterized by visible or palpable 
tissue loss, gross distortion, asymmetry of the nose, chin, 
forehead, eyes, ears, cheeks, lips or that is requires 
systemic therapy or immunosuppressive prescribed medications 
for six weeks or more in a 12 month period.  

11.  Pes planus is manifested by a normal gait but with 
difficulty rising on his heels and toes, as well as calcaneal 
spurs.  His Achilles tendons are midline bilaterally and non-
tender.  His feet are without marked deformity, 
characteristic callosities or spasm.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
Board's June 1984 decision, the requirements to reopen the 
Veteran's claims of entitlement to service connection for low 
back and bilateral knee disorders have been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a) (2001); 38 C.F.R. § 20.1100, 20.1105 (2008).  

2.  Chronic disabilities of the low back, to include lumbar 
neuritis and mild degenerative changes, and chronic 
disabilities of the knees, to include a fractured patella, 
partial tear at the proximal part of the patellar tendon, 
prepatellar bursitis with effusion, patella tendinitis, and 
adjacent ossification with probably chronic changes 
superimposed upon small focus of a subacute tear, were not 
incurred in or aggravated by active service, and 
arthritic/degenerative changes of the lumbar spine and knees 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

3.  Chronic disabilities of the femurs, hands, and wrists, 
and rectal system were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  A disability manifested by hair loss, dry skin, fatigue, 
lack of energy, and hiccups was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  GERD and bilateral sciatic neuritis were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

6.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a grant of 100 percent for 
schizophrenia have been approximated throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125- 
4.130, Diagnostic Code (DC) 9204 (2008).

7.  The criteria for a disability rating in excess of 10 
percent for pseudofolliculitis barbae have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.14-4. 4.118,  DC 7814 (prior to 
August 3, 2002), DC 7813 (2008).  

8.  The criteria for a disability rating in excess of 10 
percent for pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.71a, DC 5276 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the Veteran 
from the RO dated in June 2002 (regarding the TDIU claim 
only) and August 2007 (regarding all issues on appeal).  By 
means of these documents, the Veteran was told of the 
requirements to establish service connection and/or increased 
ratings, of the reasons for the denial of his claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the statement of the case (SOC) and 
supplemental statements of the case (SSOCs) have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the Veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
use of post-decisional documents is cured by the later 
subsequent readjudication as evidenced by the SSOC of 
December 2008.

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
Veteran the above mentioned letters in June 2002 and August 
2007 which included discussion of the VCAA laws and 
regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letters in 2002 and 2007, his claims were 
readjudicated based upon all the evidence of record as 
evidenced by a December 2008 SSOC.  There is no indication 
that the disposition of his claims would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C.A. § 7261(b)(2).  
Also see Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  

As to the issues on appeal regarding whether new and material 
evidence has been received that is sufficient to reopen 
previously denied claims, in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006), the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran was notified of the evidence and 
information necessary to reopen these claims and to establish 
entitlement to the underlying claim for benefit sought in the 
August 2007 VCAA letter mentioned above.  Furthermore, the 
claims are being reopened.

Also, as to those claims on appeal where an increased 
disability rating is sought, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establish entitlement to an increased compensable -e.g., 
competent lay statement describing symptoms, medical and 
hospitalization records, medical statement, employer 
statement, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

Here, the August 2007 VCAA letter notified the Veteran that 
his disability ratings for his service-connected disorders 
would be determined by applying relevant DCs, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent, and that VA 
would consider evidence that documented the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on his 
employment.  There was no reference, however, to the 
pertinent diagnostic criteria for establishing higher ratings 
for each of his service-connected disabilities on appeal.

This is not fatal, however, in view of the fact that 
appellant and his representative have evidenced actual 
knowledge by the actions taken.  There have been appropriate 
evidentiary submissions and arguments made.  There is no 
indication that additional notice is required pursuant to 
Vazquez-Flores, supra.

Additionally, consideration also should be given to "whether 
the post- adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, supra.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
Veteran clearly had actual knowledge of what was necessary to 
substantiate his claims.  His statements of record 
demonstrate this awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that higher ratings would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria was discussed in the SOC 
and SSOCs and reasons as to why higher ratings were not 
warranted under the criteria were identified.

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  With respect to the duty to assist, 
the Board notes that the Veteran has undergone VA 
examinations in conjunction with his claims for increased 
ratings.  38 C.F.R. § 3.159(c)(4) (2008).  There is no 
objective evidence indicating that there has been a material 
change in the Veteran's condition since the claimant was last 
examined.  38 C.F.R. § 3.327(a) (2008).  The VA examination 
reports are thorough, the examinations in this case are 
adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326 (2008).

Further, the claimant's service treatment records (STRs) and 
pertinent post service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the Veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007).  

Whether new and material evidence as been submitted to reopen 
a claim for service connection for arthritis of the low back 
and each knee

The Veteran contends that he currently suffers from disorders 
of the low back and knees, to include arthritis/degenerative 
changes.  

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.1100 (2008).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the Veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a June 1984 Board decision, service connection for a 
disorders of the back and the knees was denied based on the 
fact that no such disorders were found during service or upon 
post service VA treatment and examination reports.  

The evidence viewed as new and material includes private and 
VA records.  These documents now reflect disorders of the low 
back and knees which were not diagnosed at the time of the 
Board's 1984 denial.  Specifically, it is noted that that the 
Veteran has now been shown to have various conditions, to 
include lumbar neuritis and mild degenerative changes 
(diagnosed in 1999), and disabilities of the right knee, to 
include a fractured patella, partial tear at the proximal 
part of the patellar tendon, prepatellar bursitis with 
effusion (1999), and patella tendinitis (2002), and 
disabilities of the left knee, to include adjacent 
ossification with probable chronic changes superimposed upon 
small focus of a subacute tear (1999).  

As the Board has determined that new and material evidence 
has been submitted, it is now necessary to consider whether 
the competent medical evidence shows that the Veteran's 
various lumbar and knee conditions are of service origin.  It 
is noted that the Veteran has continued to argue that these 
disorders are related to service.  Thus, he has been provided 
laws and regulations regarding primary and presumptive 
service connection and the Board may proceed to the merits 
without prejudice to the Veteran.

Service connection - in general

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post 
service development of a presumptive disease such as 
arthritis/degenerative changes to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Although the Veteran's STRs reflect that he complained of 
nonspecific back and knee pain during service and provided a 
preservice history of injury, no pertinent medical defects 
were noted on examination shortly before his discharge form 
service and multiple inpatient and outpatient examinations by 
VA in the years after service showed no disabilities of the 
back or knees.  The spurring in the left knee noted on one 
occasion in service was not verified in the post service 
records.  

Post service private and VA records reflect that the Veteran 
was diagnosed at a private facility in 1999 with lumbar 
neuritis and mild degenerative changes.  Private records also 
show that he was diagnosed that same year with disabilities 
of the right knee, to include a fractured patella, partial 
tear at the proximal part of the patellar tendon.  Also in 
1999, he was shown to have right knee prepatellar bursitis 
with effusion.  Joint effusion and patella tendinitis in the 
right knee were diagnosed in 2002.  VA records include a 
September 1999 left knee magnetic resonance imaging (MRI) 
which resulted in a diagnosis of adjacent ossification with 
probable chronic changes superimposed upon small focus of a 
subacute tear.  

More recent private and VA records essentially show treatment 
for other conditions.  However, it is noted that the claimant 
continues to complain of multiple joint pain on occasion.  

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claims.  There is no objective 
medical evidence that the Veteran's current low back and knee 
conditions were incurred during active service.  No such 
conditions were shown during service or for many years 
thereafter.  And, there is no medical opinion(s) of records 
that link the post service diagnoses of low back and knee 
disorders to any incident of service.  Therefore, the claims 
of entitlement to service connection for a low back disorder 
and each knee, must be denied.

The Veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Since the preponderance of the evidence is against the claims 
of entitlement to service connection for low back and knee 
disorders, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2008).

Entitlement to service connection for disorders of the 
cervical spine, left hip, and left shoulder

Background and Analysis

Although the Veteran's STRs reflect that he complained of 
nonspecific joint pain during service and provided a 
preservice history of injury, no pertinent medical defects 
were noted on examination shortly before his discharge form 
service and multiple inpatient and outpatient examinations by 
VA in the years after service showed no disabilities of the 
cervical spine, left hip, or left shoulder.  

The record reflects, however, that in the late 1990s, the 
medical evidence shows significant medical issues pertaining 
to the cervical spine.  For example, in 1999, cervical disc 
disease was noted.  VA MRI of the cervical spine in 2000 
showed degenerative arthritis and disc desiccations with mild 
disc bulges at C3-C4 and C4 and C5.  X-rays of the left 
shoulder in 1999 and of the left hip in 2000 and 2003 were 
interpreted as showing mild degenerative changes.  

Thus, each of these joints has been diagnosed with a chronic 
condition.  What is not shown by the evidence, however, is 
that these disorders are of service origin.  It is reiterated 
that no chronic disorder for each of these joints was noted 
until many, many years after service.  It would be pure 
speculation to relate the post service diagnoses of arthritis 
of these joints to active service.  

While the Veteran has current diagnoses of disorders of the 
cervical spine, left hip, and left shoulder, to include 
arthritis/degenerative changes, there is no medical evidence 
of record that any of these disorders was diagnosed prior to 
the mid to late 1990s.  This is many years after separation 
from military service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed cervical, hip and shoulder 
conditions to military service.  The Veteran's statements 
alone are not sufficient to prove that his currently 
diagnosed cervical spine, left hip, and left shoulder 
disorders are directly related to military service.  
Espiritu, supra; see also 38 C.F.R. § 3.159(a) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

Accordingly, there is no medical evidence of record that 
relates the Veteran's currently diagnosed cervical spine, 
left hip, and left shoulder conditions to military service, 
nor may it be so presumed.  As such, service connection for 
these conditions is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert and Ortiz, supra.  

Entitlement to service connection for disorders of the 
femurs, hands, and wrists, a rectal disorder, and a 
disability manifested by hair loss, dry skin, fatigue, lack 
of energy, and/or hiccups 

Background and Analysis

Although the Veteran's STRs reflect that he complained of 
nonspecific joint pain during service and provided a 
preservice history of injury, no pertinent medical defects 
were noted on examination shortly before his discharge form 
service and multiple inpatient and outpatient examinations by 
VA in the years after service showed no complaints and/or 
disabilities of the femurs, hands, or wrists.  While he 
reported a rectal cyst at time of separation examination, no 
such condition was noted on the actual report.  His STRs do 
show that he was treated for some skin problems during 
service and was placed on a non-shaving profile for 3 weeks, 
additional skin symptoms (e.g., dry skin) were not reported.  
(The Board notes that service connection is already in effect 
for pseudofolliculitis barbae.)  Similarly, he was not 
treated for hair loss, fatigue, lack of energy, or hiccups 
during service, and no chronic conditions associated with 
these symptoms were reported at time of service separation.  

The Board's review of the post service private and VA 
treatment records reflects that the Veteran has often 
reported multiple joint pain over the years.  Osteoarthritis 
of multiple joints was noted upon private report in 1995.  
Generalized arthritis, by history, was noted by VA in more 
recent years.  However, specific studies and testing as to 
the joints addressed in this portion of this decision have 
essentially been negative.  For example, X-rays of the femurs 
in June 2005 were negative.  (The Board notes that the left 
hip has been addressed separately above.)  Moreover, no 
chronic disabilities of the hands or wrists are indicated in 
the claim file, to include a diagnosis of arthritis or 
degenerative changes.  

The post service treatment records do not include diagnosis 
of a disorder associated with the rectum.  Moreover, while 
the Veteran has reported a disability(ies) manifested by hair 
loss, dry skin, fatigue, lack of energy, and/or hiccups, no 
actual disorder(s) associated with such has been reported.  
It is pointed out that these conditions are symptoms and are 
not considered to be disabilities for which service 
connection may be established in the absence of some 
underlying physical condition.  For example, it is noted that 
the Veteran specifically complained of excessive hiccups on 
at least one occasion in 1995.  However, no chronic disorder 
associated with such is of record.  

It is pertinent to note that Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  As 
there is no competent medical evidence of current disorders 
of the femurs, hand, and wrists, a rectal disorder, and a 
disability manifested by hair loss, dry skin, fatigue, lack 
of energy, or hiccups, the claims must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for disorders of the femurs, hand, and 
wrists, a rectal disorder, and a disability(ies) manifested 
by hair loss, dry skin, fatigue, lack of energy, and/or 
hiccups, and they must be denied.  As the preponderance of 
the evidence is against each of these claims, the benefit of 
the doubt doctrine is not for application in the instant 
case.  Gilbert and Ortiz, supra.  

Entitlement to service connection for a GI disorder and 
bilateral sciatic neuritis

Background and Analysis

Although the Veteran's STRs reflect that he complained of 
nonspecific joint pain during service and provided a 
preservice history of injury, no pertinent medical defects 
were noted on examination shortly before his discharge form 
service and multiple inpatient and outpatient examinations by 
VA in the years after service showed no disability that might 
suggest sciatic neuritis.  It is noted that the claimant had 
some GI complaints during service and was diagnosed with 
gastritis in 1978.  No chronic GI disorder was noted at time 
of separation.  

Post service treatment records include diagnosis of bilateral 
sciatic neuritis in May 1999.  As to the Veteran's GI 
complaints, upper GI testing in 1996 and again in 1999 was 
normal, as was testing of the stomach and duodenum in 2000.  
More recently, upon a VA treatment record in 2004, the 
Veteran requested refill of medication (Nexium) for GERD 
symptoms.  Records dated subsequent to 2004 do not reflect 
symptoms or complaints associated with sciatic neuritis or GI 
or GERD symptoms.  Similarly, sciatic neuritis has not been 
mentioned on medical records in many years.  

To the extent that these conditions might still exist, it is 
noted that no such chronic conditions were noted during 
service or until many years thereafter.  Moreover, no medical 
personnel has every reported a nexus between their onset many 
years after service to any incident of service.  

The Board notes that while the Veteran apparently has current 
complaints of GI and sciatic neuritis, there is no objective 
medical evidence linking his complaints to active service.  
There is no nexus opinion of record indicating that the 
Veteran has these conditions, and, even if he does, that they 
are etiologically related to active service.  As the record 
contains no evidence that the Veteran had a chronic GI 
disorder or sciatic neuritis during active service, and there 
is no objective evidence of these conditions until 
approximately 20 years after service separation from service, 
there is no prior evidence of these conditions on which to 
base a nexus opinion.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

Absent evidence of a chronic GI disorder or sciatic neuritis 
occurring during active service, or medical evidence linking 
the post service diagnosis of these conditions (many, many 
years later) to active service, service connection is not 
warranted.  

To the extent that the Veteran ascribes any current GI or 
sciatic neuritis to active service, it is now well 
established that a person without medical training, such as 
the Veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a GI disorder and sciatic neuritis, 
and the claims must be denied.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  Gilbert 
and Ortiz, supra..

Increased ratings - in general

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  The 
Board also acknowledges that a claimant may experience 
multiple degrees of disability that might result in different 
levels of compensation from the time the increased rating is 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted of 
different periods of time.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

Schizophrenia

Service connection for schizophrenia has been established for 
many years.  A 50 percent rating has been in effect since 
1985.  The Veteran filed a claim for an increased rating in 
2001.  In June 2001, the RO confirmed and continued the 50 
percent rating.  In making this determination, VA records 
were considered to include treatment reports in 1999 and 
2000.  When seen in 1999, no psychotic symptoms were seen.  
Rather, only symptoms of a personality disorder were 
indicated.  In 2000, the Veteran was irritable, talking loud, 
and difficult to interrupt.  He was "reciting all the anger 
and frustrations and pain he ha[d] had all along."  He was 
dysphoric and had an inappropriate affect.  He was 
preoccupied with his pains.  He exhibited poor concentration.  

Subsequently dated VA records through 2004 show continued 
reports of depression.  In January of that year, the Veteran 
was oriented times three, relevant, and coherent  He was in 
good spirits and not overly anxious.  He denied 
hallucinations and no delusions were elicited.  His sleep was 
good, and he had no side effects from his medication.  

Private treatment records from 2001 through 2005 also show 
treatment for psychiatric complaints.  In 2005, there was no 
overt psychosis.  There is a 2002 opinion on file that he is 
unable to work do to the social and occupational impairment.  
There is also notice on file that the Veteran was not 
cleaning his apartment and was not maintaining personal 
cleanliness.

As per Board remand request in July 2007, additional VA 
psychiatric examination was conducted in October 2008.  At 
that time, the Veteran exhibited full range of affect with 
pressured speech.  His thought processes were tangential and 
circumstantial with loosened associations at times.  There 
was no severe thought disorder.  Auditory hallucinations were 
noted.  The Veteran was alert and oriented times three.  
There were severe problems with attention and short term 
memory.  His judgment and insight were also impaired.  He was 
capable of managing his financial affairs.  There was social 
isolation.  His Global Assessment of Functioning (GAF) Level 
was 40.  The examiner indicated that psychiatric incapacity 
was severe with profound difficulties in social and work 
situations.  The Veteran reported daily auditory 
hallucinations and disruption of thought continuity.  The 
examiner opined that the claimant was unable to procure and 
maintain employment due to his psychiatric condition.  The 
level of social avoidance, paranoia, thought disruption, and 
disorganization precluded him from maintaining employment of 
functioning in a reliable and consistent manner either 
socially or occupationally.  



Analysis

38 C.F.R. § 4130, DC 9204 (2008).  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores from 31 to 40 reflect 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoid friends, neglects family and is unable to 
work; child frequently beats up younger children, is defiant 
at home, and is failing at school).  

In the present case, considering all of the evidence of 
record, the Board finds that there is a reasonable doubt as 
to whether the Veteran is totally disabled as a result of his 
schizophrenia throughout the appeal period.  It is the 
Board's conclusion that the evidence of record indicates he 
has not sustained any substantial improvement of his 
schizophrenia.  There are opinions that he is unemployable 
secondary to the disorder.  Significant social and 
occupational impairment is shown.  It is noted that the 
Social Security Administration has considered his psychiatric 
impairment in awarding benefits.  

The evidence reflects the Veteran has had a long history of 
schizophrenia, with symptoms ranging from mild to totally 
disabling over the years.  More recent medical evidence 
demonstrates that some of his more severe symptoms persist.  
Particularly of note are the auditory hallucinations reported 
at the time of the most recent exam in 2008.  Moreover, there 
were severe problems with attention and short term memory.  
His judgment and insight were also impaired.  His GAF level 
reflected severe and profound difficulties in social and work 
situations.  The Veteran reported daily auditory 
hallucinations and disruption of thought continuity.  The 
examiner opined that the claimant was unable to procure and 
maintain employment due to his psychiatric condition.  

Although the examiner reported that the Veteran was able to 
manage his financial affairs and was alert and oriented, the 
Board finds these statements to be inconsistent with the 
prior record and with his own statements that the Veteran's 
symptoms severely interfered in his ability to function.  See 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in 
its relationship to other items of evidence.")

In sum, the evidence is at an approximate balance concerning 
whether the Veteran meets the criteria for a 100 percent 
rating for schizophrenia.  Under the law, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  
Therefore, giving the Veteran the benefit of the doubt as the 
law requires, the Board finds that an increased evaluation of 
100 percent is warranted.  38 U.S.C.A. § 5107(b); Gilbert and 
Ortiz, supra.  

Pseudofolliculitis Barbae

The Veteran has also been service-connected for a skin 
disorder for many years.  A 10 percent rating has been in 
effect from 1985.  

Pertinent treatment records in recent years include 
examination in by VA in July 1999.  At that time, there was 
some evidence of acne scarring in the beard area with no 
active lesion.  There was no ulceration or crusting or 
exfoliation.  

Subsequently dated private and VA records through 2005 
essentially reflect treatment for other conditions.  As per 
Board remand decision in July 2007, however, additional VA 
dermatological evaluation was conducted.  

At the time of the requested examination in September 2008, 
the Veteran complained of face irritation after shaving.  He 
got bumps and this had occurred for many years.  Now, he 
complained of some dryness, and itching of the skin.  He had 
decreased hair growth.  Exam showed that he had 
hyperpigmented patches on the cheeks.  He had ingrown hairs 
and follicular papules.  Percent of the entire body was 
reported as one percent.  Percent of affected exposed areas 
was seven percent (approximately 25 percent of the face).  
There was no functional impairment due to the skin disorder.  
There was no disfigurement or scarring shown.  



Analysis

At the time of the grant of service connection, the Veteran's 
pseudofolliculitis barbae was rated under 38 C.F.R. § 4.118, 
DC 7814 for tinea barbae.  Tinea barbae was rated as for 
eczema under DC 7806.

During the pendency of the Veteran's appeal, VA revised the 
regulations and rating schedule for the evaluation of skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 et seq. (July 31, 2002) (codified at 38 C.F.R. § 
4.118).  The RO provided the Veteran with notification of the 
change in the regulations in the November 2005 statement of 
the case (SOC).

As noted above, the Federal Circuit Court has held that 
retroactive application of a new law or regulation is 
inappropriate in the absence of language in the law or 
regulation requiring such application.  Kuzma, supra.; 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect.

Prior to August 30, 2002, DC 7814 (Tinea Barbae) was 
evaluated according to the criteria for eczema under DC 7806.  
DC 7813 (Dermatophytosis) was also evaluated according to the 
criteria for eczema.  38 C.F.R. § 4.118, DCs 7806, 7813, and 
7814 (2002).

Prior to August 30, 2002, under 38 C.F.R. § 4.118, DC 7806, a 
10 percent rating is assigned for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area; a 30 percent rating is assigned for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement, and a 50 percent rating is assigned for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations.  38 C.F.R. § 4.118, 
DC 7806 (2002).

Effective August 30, 2002, the Veteran's service-connected 
pseudofolliculitis barbae is currently rated under revised 38 
C.F.R. § 4.118, DC 7813 for dermatophytosis.  Under this DC, 
tinea barbae is rated as for dermatophytosis.  Under DC 7813 
a skin disability is to be rated as disfigurement of the 
head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7803, 
7804, or 7805); or dermatitis (7806); dependent on the 
dominant disability.

Under the revised criteria for DC 7800, a 10 percent 
evaluation is warranted for scars of the head, face, and neck 
when there is one characteristic of disfigurement.  A 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, DC 7800 (2008).

In Note 1 under DC 7800, the eight characteristics of 
disfigurement are: a scar 5 or more inches (13 or more cm) in 
length, scar at least one-quarter inch (0.6cm) wide at its 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo-or 
hyperpigmented in an area exceeding six square inches, skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc) in 
an area exceeding six square inches, underlying soft tissue 
missing in an area exceeding six square inches, and skin 
indurated and inflexible in an area exceeding six square 
inches.  Also, in Note 3, one is to take into consideration 
unretouched photographs when evaluating under these criteria.

The revised criteria of DC 7805 are essentially the same as 
the former criteria for DC 7805, as other scars are to be 
rated on the limitation of the affected part.  38 C.F.R. § 
4.118, DC 7805.

Under revised DC 7806, a 10 percent rating is warranted for 
dermatitis or eczema that is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period.  A 
30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, DC 
7806.

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 10 
percent are present under either the old or the revised 
criteria.  VA and private records in recent years have 
primarily shown treatment for other conditions.  At the time 
of VA examination in 2008, however, he was shown to have 
hyperpigmented patches on the cheeks, as well as some ingrown 
hairs and follicular papules.  Percent of the entire body was 
reported as one percent.  Percent of affected exposed areas 
was seven percent (approximately 25 percent of the face).  
There was no functional impairment due to the skin disorder.  
There was no disfigurement or scarring shown.  He was 
assessed with pseudofolliculitis barbae, and the examiner 
assessed the condition as very well controlled with 
hydrocortisone cream alone.  There is no medical evidence 
indicating that the Veteran has constant exudation, itching, 
or extensive lesions or disfigurement as a result of his 
folliculitis barbae.

In summary, the medical evidence reveals no findings of 
disfigurement, and no findings of poor nourishment, repeated 
ulceration, tenderness or pain on objective observation, or 
limitation of motion as required under the old criteria.  
There is no evidence that the skin condition affects more 
than 1 percent of the Veteran's entire body, and no evidence 
of visible or palpable tissue loss, gross distortion, 
asymmetry of facial features, or that the Veteran requires 
systemic therapy or of treatment by immunosuppressive 
medication for six weeks or more during a 12 month period of 
time, as required under the revised criteria.  With regard to 
the characteristics of disfigurement, although treatment 
records do indicates hyperpigmented skin on occasion, there 
is no indication that the area exceeds 6 square inches as 
contemplated by the rating criteria.  Likewise there is no 
evidence regarding any associated scarring, abnormal skin 
texture or skin induration to merit an increased disability 
rating under the revised regulatory criteria.

After consideration of all the evidence of record the Board 
finds that the preponderance of evidence is against an 
evaluation in excess of 10 percent for the service connected 
pseudofolliculitis barbae under either the old or the new 
criteria. Thus, the appeal is denied.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the Veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  

Pes Planus

As to the Veteran's service-connected pes planus, it is noted 
that a 10 percent rating has been in effect since 1985.  When 
examined by VA in 1999, there was bilateral foot pain and 
tenderness in the right foot.  He had shoe inserts, but they 
did not help.  There were no callosities and Achilles tendons 
were midline, bilaterally.  X-rays of the feet were within 
normal limits.  In June 2001, the RO confirmed and continued 
the 10 percent rating.  

Subsequently dated private and VA records reflect that the 
Veteran often reported bilateral foot pain.  He was examined 
by VA as per the 2007 Board remand request in September 2008.  
The Veteran reported intermittent foot pain and stiffness.  
He was able to stand for 10 minutes and walk for two blocks.  
When examined, his gait was within normal limits, but he had 
difficulty rising on his toes and heels.  There were no 
callosities..  His Achilles tendons were midline, 
bilaterally, and non-tender.  There was moderate valgus.  
Bilateral calcaneal spurs were seen upon X-ray.  He reported 
as independent in activities of daily living, although there 
was some pain on ambulation.  He had worked at desk job in 
the past, but had not worked in 10 years.  

Analysis

38 C.F.R. § 4.71a, DC 5276 (2008).

Bilateral pes planus will be rated as noncompensable when it 
is mild, with symptoms relieved by built-up shoe or arch 
support.

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling.

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 30 percent 
disabling where bilateral.

The words "moderate," "severe," "pronounced" and "marked" are 
not defined in the VA Rating Schedule.   than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2008).  The RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In this case, for a rating in excess of 10 percent, there 
must be severe pes planus manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Such is simply not 
demonstrated here.  

While the Veteran has subjective complaints of pain and has 
been shown to have calcaneal spurs, the examination report 
indicates that his symptoms were not severe.  While he 
complained of pain, the Board finds that the most persuasive 
evidence is the most recent examination in 2008 which shows 
only moderate residuals of his pes planus.  The objective 
evidence does not show that he has marked deformity.  While 
pain on use is noted, the evidence does not show that pain on 
manipulation is accentuated.  Despite his complaints of pain 
and stiffness, the examiner noted that there were no 
callosities.

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the Veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, excess 
motion, incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the Veteran's claim of entitlement to a rating greater than 
10 percent for his bilateral pes planus.  In fact, the Board 
notes that pain on manipulation and use is explicitly 
mentioned in the criteria for evaluation of flat feet and has 
thus been specifically considered.  While the Veteran has 
complaints of pain with use, the objective findings show no 
more than moderate disability.  Furthermore, his painful feet 
do not appear to limit his daily activities.  The Board 
accepts that inserts have not helped.  However, that fact 
alone does not reflect severe disability.  Rather, the Board 
has considered the totality of the evidence.

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the assigned rating.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the Veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been received in order to 
reopen claims for entitlement to service connection for low 
back and knee disorders.  The appeal is allowed to this 
extent.

Entitlement to service connection for current disorders of 
the low back and the knees is ultimately denied.  

Entitlement to service connection for disorders of the 
cervical spine, left hip, left shoulder, femurs, hands, or 
wrists is denied.  

Entitlement to service connection for a GI disorder, 
bilateral sciatic neuritis, a rectal disorder, or a 
disability manifested by hair loss, dry skin, fatigue, lack 
of energy, and/or hiccups, is denied.  

An evaluation of 100 percent for schizophrenia is granted.  

An evaluation in excess of 10 percent for pseudofolliculitis 
is denied.  

An evaluation in excess of 10 percent for pes planus is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


